
	

113 HR 2712 IH: Nuclear Power Licensing Reform Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2712
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mrs. Lowey (for
			 herself and Mr. Engel) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide certain requirements for the licensing of
		  commercial nuclear facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Power Licensing Reform Act of
			 2013.
		2.AmendmentsSection 103 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2133) is amended—
			(1)in subsection b.,
			 by inserting , including that the facility does not pose an unreasonable
			 threat to persons or the environment because of safety or security
			 vulnerabilities (including vulnerability to terrorist attacks), and that there
			 exist adequate evacuation plans for emergency events and that those plans have
			 been approved by the relevant Federal agencies and States within 50 miles of
			 the facility after by rule establish; and
			(2)in subsection c.,
			 by adding at the end the following: Any such renewal shall be subject to
			 the same criteria and requirements that would be applicable for an original
			 application for initial construction, and the Commission shall ensure that any
			 changes in the size or distribution of the surrounding population, or seismic
			 or other scientific data not available at time of original licensing, have not
			 resulted in the facility being located at a site at which a new facility would
			 not be allowed to be built..
			
